DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of claims 11-28 in the reply filed on 4/5/21 is acknowledged.  Claim(s) 29-30 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olguin Olguin (US 9443521) in view of Manci (US 2015/0064668) in view of Carr (US 2016/0335879).
Regarding claim 11, 
Olguin disclose(s): 
A computer-implemented process of tracking events responsive to forming a temporary wireless communication network between a first electronic badge and a second electronic badge that are within a predetermined range of each other, thus designating an encounter, comprising (Col 4, ll. 15-35; Col 8, ll. 1-30; 1, 47 et seq.).

Olguin teaches or suggests performing, by a processor executing instructions read out from memory, an event logging transaction responsive to the encounter by (Col 4, ll. 15-35; 1, 47 et seq.): receiving, by the first electronic badge, from the user of the first electronic badge, an electronic message designating an observation made by the user of the first electronic badge relative to a characteristic associated with an event carried out by the user of the second electronic badge (Col 4, ll. 15-35; 1, 47 et seq.); converting the electronic message into a pinpoint response associated with a pinpoint; and wirelessly communicating an event record to a select one of a remote server or the second electronic badge, the event record comprising an identification of the pinpoint and the pinpoint response (Col 4, ll. 15-35; Col 13, ll. 33-60; Col 6, ll. 21-60; Col 8, ll. 1-45; 1, 47 et seq.).

 Manci teaches or suggests: performing, by a processor executing instructions read out from memory, an event logging transaction responsive to the encounter; receiving from the user, an electronic message designating an observation of a user relative to a characteristic associated with an event carried out by the user; converting the electronic message into a pinpoint response associated with a pinpoint; and wirelessly communicating an event record ([0006-11]; 6 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, monitor behavior, and identify metrics that characterize events.
Carr teaches or suggests: monitoring and collecting data, providing alerts and notifications ([0002-4]; 26 et seq.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, collect and monitor data, and provide safety and privacy.

forming a temporary wireless communication network between a first electronic badge and a second electronic badge comprises: using an ultra-wide band radio of the first electronic badge to communicate with an ultra-wide band radio of the second electronic badge, using a Bluetooth radio of the first electronic badge to communicate with a Bluetooth radio of the second electronic badge, or a combination thereof (Olguin Col 8, ll. 1-45; 1, 47 et seq.; Col 4, ll. 15-35; see also claim 1 and above claim(s))).
Regarding claim 13, the combination as applied above further teaches or suggests:
receiving by the first electronic badge, an electronic identifier message comprising at least one of: an identifier associated with the user of the second electronic badge; an electronic badge identifier associated with the second electronic badge; a task identifier associated with the second electronic badge; a position identifier designating a position of the second electronic badge; and an event identifier associated with the second electronic badge; selecting a pinpoint to output based upon the received electronic identifier message, where the pinpoint further corresponds to the characteristic associated with an event carried out by the user of the second electronic badge that is observable by the user of the first electronic badge (Olguin Col 8, ll. 1-45; Col 13, ll. 33-40; 1, 47 et seq.; Col 4, ll. 15-35 see also claim 1 and above claim(s)); outputting a prompt to the user of the first electronic badge associated with the selected pinpoint; wherein: receiving, by the first electronic badge, from the user of the first 
Regarding claim 14, the combination as applied above further teaches or suggests:
receiving from a positioning system, the location of the second electronic badge, where the location of the second electronic badge is derived from at least one of the relative position of the second electronic badge relative to the first electronic badge, or a coordinate location of the second electronic badge (Olguin Col 6, ll. 15-60; Col 4, ll. 15-35; 1, 47 et seq.; see also claim 1 and above claim(s))); selecting a pinpoint to output based upon the location of the second electronic badge, where the pinpoint further corresponds to the characteristic associated with an event carried out by the user of the second electronic badge that is observable by the user of the first electronic badge (Olguin Col 4, ll. 15-35; Col 6, ll. 15-60; 1, 47 et seq.; see also claim 1 and above claim(s))); and outputting a prompt to the user of the first electronic badge associated with the selected pinpoint; wherein: receiving, by the first electronic badge, from the user of the first electronic badge, an electronic message designating an observation, is responsive to the prompt that is output to the user of the first electronic badge (Olguin Col 13, ll. 33-60; 1, 47 et seq.; Col 4, ll. 15-35; Manci [0006-11]; 6 et seq.; see also claim 1 and above claim(s))).

extracting electronic metadata, the metadata corresponding to at least one of time read from an electronic clock, data extracted from a health and wellness database, information received from a task manager, and information received from a labor management system (Olguin Col 6, ll. 15-60; Col 15, ll. 20-50; Col 4, ll. 15-35; 1, 47 et seq.); selecting a pinpoint to output based upon the based upon the extracted electronic metadata, where the pinpoint further corresponds to the characteristic associated with an event carried out by the user of the second electronic badge that is observable by the user of the first electronic badge (Olguin Col 4, ll. 15-35; Col 6, ll. 15-60; 1, 47 et seq.; see also claim 1 and above claim(s))); and outputting a prompt to the user of the first electronic badge associated with the selected pinpoint; wherein: receiving, by the first electronic badge, from the user of the first electronic badge, an electronic message designating an observation, is responsive to the prompt that is output to the user of the first electronic badge (Olguin Col 13, ll. 33-60; 1, 47 et seq.; Col 4, ll. 15-35; Manci [0006-11]; 6 et seq.; see also claim 1 and above claim(s))).
Regarding claim 16, the combination as applied above further teaches or suggests: 
detecting that the first electronic badge is in range of a fixed position marker badge; selecting a pinpoint to output based upon detected fixed position marker badge, where the pinpoint further corresponds to the characteristic associated with an event carried out by the user of the second electronic badge that is observable by the user of 
Regarding claim 17, the combination as applied above further teaches or suggests:
querying a data source to identify the pinpoint based upon an electronic message designating the observation made by the user of the first electronic badge relative to a characteristic associated with an event carried out by the user of the second electronic badge (Olguin Col 15, ll. 20-50; Col 4, ll. 15-35; 1, 47 et seq.; see also claim 1 and above claim(s))).
Regarding claim 18, the combination as applied above further teaches or suggests:
converting audio corresponding to a phrase spoken by the user of the first electronic badge into a microphone of the first electronic badge into the electronic message (Olguin Col 6, ll. 15-60; Col 4, ll. 15-35; 1, 47 et seq.; see also claim 1 and above claim(s))).

communicating a signal to the second electronic badge that causes the second electronic badge to output a notification to the user of the second electronic badge that feedback was received (Olguin Col 4, ll. 15-35; 1, 47 et seq.; see also claim 1 and above claim(s))).
Regarding claim 20, the combination as applied above further teaches or suggests:
communicating a signal to the second electronic badge that causes the second electronic badge to output a notification to the user of the second electronic badge that feedback was received comprises causing the second electronic badge to flash a light upon receipt of the signal (Olguin Col 4, ll. 15-35; 1, 47 et seq.; Carr [0056]; [0026] et seq.; see also claim 1 and above claim(s))).
Regarding claim 21, the combination as applied above further teaches or suggests:
communicating the signal to the second electronic badge so as to cause the second electronic badge to output to the user of the second electronic badge, the pinpoint response (Olguin Col 13, ll. 33-60; Col 7, ll. 1-40; Col 4, ll. 15-35; 1, 47 et seq.; see also claim 1 and above claim(s))).

wirelessly communicating an event record to a select one of a remote server or the second electronic badge comprises transmitting the event record to the remote server in such a way that the user of the second electronic badge remains anonymous, the user of the first electronic badge remains anonymous, or both users remain anonymous (Olguin Col 6, ll. 59- Col 7, ll. 15; Col 4, ll. 15-35; 1, 47 et seq.; Carr [0213]; [0026] et seq.; see also claim 1 and above claim(s))).
Regarding claim 23, the combination as applied above further teaches or suggests:
using a reading from at least one of a direction sensor and an orientation sensor of the first electronic badge to verify that the user of the first electronic badge can properly make the observation characterized in the electronic message and rejecting the electronic message if it is judged that the user of the first electronic badge cannot have made the observation characterized in the electronic message; or using a distance between the first electronic badge and the second electronic badge to verify that the user of the first electronic badge can properly make the observation characterized in the electronic message and rejecting the electronic message if it is judged that the user of the first electronic badge cannot have made the observation characterized in the electronic message (Olguin Col 17, ll. 1-55; Col 4, ll. 15-35; 1, 47 et seq.; see also claim 1 and above claim(s))).

using at least one sensor of the first electronic badge to capture information associated with the observation which is incorporated into the electronic message, comprising at least one of: capturing an image using a camera; capturing a video; or recording data using a sensor; and attaching the captured information to the event record (Olguin Col 5, ll. 1-45; Col 4, ll. 15-35; 1, 47 et seq.; see also claim 1 and above claim(s))).
Regarding claim 25, the combination as applied above further teaches or suggests:
sending information captured by the second electronic badge responsive to the event record, where the captured information is appended to the event record, the captured information comprising at least one of: capturing an image using a camera; capturing a video; or recording data using a sensor; and capturing an electronic message typed or spoken into the second electronic badge by the user of the second electronic badge (Olguin Col 5, ll. 1-45; Col 6, ll. 59- Col 7, ll. 15; Col 4, ll. 15-35; 1, 47 et seq.; see also claim 1 and above claim(s))).
Regarding claim 26, the combination as applied above further teaches or suggests:
storing the wirelessly communicated event record on a remote server; and augmenting at the server, an operational generated event record collected by sensors in 
Regarding claim 27, the combination as applied above further teaches or suggests:
performing at least one of: masking the first electronic badge so that the user of the first electronic badge does not have an opportunity to provide an observation responsive to an event; or requiring the user of the first electronic badge to interact with the first electronic badge to provide an input designating the observation according to a prescribed interval (Olguin Col 8, ll. 1-45; Col 11, ll. 10-65; Col 12, ll. 15-65; Col 4, ll. 15-35; 1, 47 et seq.; see also claim 1 and above claim(s))).
Regarding claim 28, the combination as applied above further teaches or suggests:
accessing at least one of geo-information, or detecting proximity of a fixed position marker badge to predict where a user will be in the short term, and based upon the prediction; queueing automatically, for display to the user via the first electronic badge, one or more pinpoints that are relevant to the prediction; and presenting the queued pinpoints, such that a user of the first electronic badge can select one of the presented pinpoints to provide an observation (Manci [0046-8]; 6 et seq.; Olguin Col 4, ll. 15-35; 1, 47 et seq.; see also claim 1 and above claim(s))).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.